Title: General Orders, 10 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Saturday 10th August 1782
                     Parole Hudson.
                     Countersigns Hackensack
                  Passaic
                  Commanding officers of the several state lines which compose this army will cause descriptive Lists of all the men who have deserted from the regiments of their lines since the commencement of 1777 to be made out, so as to designate the deserters as accurately as can be done, at this time, noting particularly the places they belong’d to, towns they enlisted for and the time they deserted—these lists are to be by them transmitted to the Governors of the states with such further particular information as may be necessary for recovering those men—The general will also use his influence with the Executives of those states that effectual measures may be taken for reclaiming the Deserters within their limitts—Duplicates of the descriptive lists must be lodged at the orderly office.
                  The attendence now given by the Adjutant general having superseded the necessity of a Deputy for this Army, leaves Captn Haskell at liberty to attend solely to the duties of the Garrison of Westpoint as formerly.
               